Title: To Benjamin Franklin from Le Roy, [20 January 1779?]
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin


Dear Sir
Paris— Wednesday in the afternoon[January 20, 1779?]
We will expect you, M. D’arcy and I, at his House friday next at twelve o’clock to try the gun of M. Belton— I’ll be very glad if you can come to the rendez vous— M. D’arcy hope you will dine with us. I long much to see you my Dear Doctor—for it is a long time since I have had that pleasure accept my Dear Sir of my best Compliments.
Le Roy
 
Addressed: A Monsieur / Monsieur Franklin deputé / du Congrès en Sa maison / A Passy / Mercredy après Midy
